Citation Nr: 9902855	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle with arthritis, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1986.  

This matter comes before the Board of Veterans Appeals 
(Board) from a July 1994 rating determination, which denied 
an increased evaluation for residuals of a fracture of the 
left ankle with arthritis.  

In January 1995, the veteran filed an application for a total 
disability evaluation based upon individual unemployability.  
As this issue is not properly before the Board, it is 
referred to the regional office (RO) for appropriate action.  


FINDING OF FACT

The residuals of a fractured left ankle, with arthritis, 
cause no more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left ankle, with arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.59, 4.71a, Codes 5010, 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

The veteran's service-connected left ankle disability is 
rated under Diagnostic Codes 5010 and 5271.  Code 5010 
provides that arthritis due to trauma and substantiated by X-
ray findings is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010 (1998).  Under Code 5003, degenerative 
arthritis is rated based on the limitation of motion of the 
joint.

To warrant a 10 percent rating, limitation of motion of the 
ankle must be moderate.  A 20 percent rating is assigned for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The normal dorsiflexion of the ankle 
is 20 degrees and the normal plantar flexion of the ankle is 
45 degrees.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic 
Code 5270, for ankylosis of the ankle, a 20 percent rating is 
assigned for ankylosis of the ankle in plantar flexion, less 
than 30 degrees.  A 30 percent rating is assigned for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

A review of the record demonstrates that service connection 
for residuals of a fracture of the left ankle, with 
instability, was granted in a March 1987 rating 
determination, with a 10 percent disability evaluation being 
assigned at that time.  

In October 1993, the veteran requested an increased 
evaluation for his left ankle disability.  

In January 1994, the veteran was afforded a VA examination.  
At the time of the examination, the veteran complained that 
his ankle rolled on uneven surfaces.  He further reported 
that his left foot hurt when standing on it for long periods 
of time.  Physical examination revealed that the veteran had 
a normal gait.  His boot had even heels and soles with no 
particular unusual wear.  The left foot and ankle had palmar 
flexion to 50 degrees, dorsiflexion to 80 degrees, and 
inversion and eversion to 10 degrees.  The veteran walked 
well on his toes, heels, inverted foot, and everted foot.  
There was no gross deformity of the left ankle.  X-rays of 
the left ankle revealed osteoarthritis and new bone formation 
adjacent to the distal tibia and fibula believed to be post-
traumatic in nature.  A diagnosis of status post left ankle 
fracture was rendered at that time.  

In his June 1995 substantive appeal, the veteran indicated 
that he should be given a separate rating for the arthritis 
in his ankle.  He indicated that the left ankle gave him a 
lot of pain and that it swelled up severely if he stood for 
long periods of time.  He noted that he had to watch every 
step because his ankle tended to roll or twist out from 
underneath him.  The veteran also submitted a copy of an 
April 1995 medical report from the VA Clinic in support of 
his claim.  In the report, the history of the veterans left 
ankle problems inservice and thereafter was noted.  The 
examiner indicated that the veteran was unable to work in an 
industrial setting due to unsecure footing.  He noted that 
the veteran had not been able to walk or stand for long 
enough periods to meet job rules.  He further observed that 
the veteran had to take 2400 milligrams of Motrin per day and 
still had an unstable gait and an inability to stand.  He 
also noted that the veteran fell easily due to incapacity of 
the left ankle and foot.  He further observed that the 
veteran walked too slowly to satisfy his employers.  He 
indicated that the veteran was unable to work in an 
industrial climate due to these limitations.  

In August 1995, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
gave a history of having fractured his left ankle inservice.  
Physical examination revealed decreased subtalar joint range 
of motion on the left, particularly in the direction of 
eversion.  The gait was abducted, with hyperpronatory changes 
of the left subtalar joint at midstance.  A diagnosis of 
hyperpronation of the left subtalar joint secondary to ankle 
fusion was rendered at that time.  

In November 1996, the veteran was afforded a hearing before 
the undersigned traveling member of the Board.  At the time 
of the hearing, the veteran reported that he was having 
severe pain until his ankle fixation orthotics (AFOs) were 
issued to him.  He indicated that he had been taking 2400 
milligrams of Motrin until that time.  He noted that his 
ankle would not be very stable without his brace.  He 
testified that it would roll over without the brace.  The 
veteran reported that he could not keep his balance when he 
got on even ground.  He further noted that he could not 
perform his maintenance job and that he was now in vocational 
rehabilitation.  The veteran indicated that he had not had 
pain in his left ankle since he put his brace on.  He noted 
that the brace kept everything aligned, including his ankles 
and his feet, and that everything was now straight.  He also 
testified that he had had no swelling in his ankle ever since 
he had gotten his boots.  He also reported that his shoes 
wore evenly now that he had the brace.  He noted that the 
brace had made a big difference with respect to his quality 
of life.  

In a December 1996 report, the veterans private physician, 
A. A., M.D., indicated that the veteran had 1 degree of 
dorsiflexion and 1 degree of plantar flexion when wearing his 
AFOs.  He also reported that the AFOs limited inversion and 
eversion of the subtalar joints.  

In March 1997, the Board remanded this matter for additional 
development, to include an additional VA orthopedic 
examination.  

Outpatient treatment records received in conjunction with the 
Boards remand, included an August 1995 report from T. L., 
D.P.M.  In his report, Dr. L. noted that the veteran 
complained of being unable to stand for a very long period of 
time because his left ankle would get sore.  He also observed 
that the veteran had an abnormal gait and that his shoes 
seemed to wear unevenly.  

Physical examination revealed that the veteran had a fairly 
normal range of motion for his ankles and subtalar joints.  
He did have slight limitation of range of motion in the left 
ankle and there was a small amount of crepitus present.  The 
examiner indicated that when observing the veterans gait 
there was noted abduction on the left as well as a shortened 
stance phase on that side.  

In May 1998, the veteran was afforded an additional VA 
orthopedic examination.  At the time of the examination, the 
veteran reported that he had no complaints with regard to his 
left ankle.  Physical examination revealed that the veteran 
had bilateral AFOs in hunting boots.  The veteran had a 
Frankensteinlike walk without an antalgic gait when wearing 
his AFOs.  With his AFOs and shoes and boots off, the veteran 
had a normal narrow gait without limp, deformity, or wasting.  
He was able to toe and heel walk.  There was also no 
indication of any swelling, scar tissue, or drainage, over 
his left foot and ankle.  Examination of the legs, 
bilaterally, showed normal hair growth, normal neurovascular 
status, and normal sensation.  Both ankles had dorsiflexion 
to 20 degrees, plantar flexion to 30 degrees, subtalar joint 
eversion to 10 degrees, and inversion to 25 degrees, without 
pain apprehension, swelling, deformity, or instability.  The 
ankle examination was normal.  Reflexes were +2 at both 
ankles.  X-rays revealed an old, completely healed fracture 
of the lateral malleolus with a diastatic calcification, 
without instability or tumor.  The fractures were 
anatomically aligned.  There was no arthritis in the ankle or 
subtalar joint.  

It was the examiners opinion that the veteran had fractured 
his lateral malleolus in a skiing accident inservice and that 
he had been treated appropriately while inservice.  He noted 
that at the present time, there was no evidence of any 
arthritis, deformity, or wasting.  He also reported that 
there was no evidence of any disability or need for care or 
treatment.  He further noted that there was no indication 
that the veteran had any problems or difficulties in any way 
with his foot and ankle, now or at intervals of time.  He 
also reported that there was no indication for need, 
particularly for the most unusual treatment from the VA, in 
the bilateral AFOs, for noninstability to the ankles and feet 
and non drop feet.  He noted that the veteran did not need 
the braces or external treatments in any way and that he was 
not disabled.  

The Board is of the opinion that an evaluation in excess of 
10 percent for residuals of a fracture of the left ankle, 
with arthritis, is not warranted.  On the veterans most 
recent VA examination, dorsiflexion was to 20 degrees and 
plantar flexion was to 30 degrees, demonstrating no more than 
moderate limitation of motion.  Furthermore, ankylosis of the 
ankle was not demonstrated at the time of the most recent VA 
examination as evidenced by x-rays taken, which revealed an 
old, completely healed fracture of the lateral malleolus that 
was anatomically aligned.  

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, to the appellants 
residuals of a fracture of the left ankle with arthritis.  
The Board notes that there is no clinical objective pathology 
of functional loss due to pain, limitation of motion, 
weakness, etc., which would permit assignment of a higher 
evaluation under these criteria.  At the time of his November 
1996 hearing, the veteran testified that that he had not had 
pain in his left ankle since he put his brace on.  He further 
noted that the brace kept everything aligned, including his 
ankles and his feet, and that everything was now straight.  
He also testified that he had had no swelling in his ankle 
since he had gotten his boots and that his shoes wore evenly 
now that he had the brace.  He noted that the brace made a 
big difference with respect to his quality of life.  
Moreover, there was also no indication of deformity, wasting, 
apprehension, swelling, scar tissue, or drainage of the left 
ankle at the time of the most recent VA examination.  The 
examiner also noted that the veteran had no complaints with 
regard to his left ankle at the time of the examination.  
Furthermore, the examiner found that the veteran did not have 
any problems or difficulties, in any way, with his ankle.  

Consideration has also been given to 38 C.F.R. § 3.321(b)(1).  
The evidence of record before the Board does not contain 
evidence of exceptional or unusual circumstances that 
would preclude the use of the regular rating schedule.  For 
example, the veteran has not recently been hospitalized for 
his residuals of a fracture of the left ankle with arthritis.  
While the Board notes that the veteran is currently in a 
vocational rehabilitation program, he will be graduating with 
a degree in engineering management in May 1999.  

Although the veteran has argued that separate disability 
evaluations should be assigned for both arthritis and other 
residuals of the fracture of the left ankle, as previously 
noted, arthritis is based upon limitation of motion.  The 
Diagnostic Code under which the veteran is currently rated, 
5271, contemplates limitation of motion of the ankle. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veterans 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.   See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

In the instant case, the veterans ankle disability is 
manifested by no more than moderate limitation of motion with 
pain.  As the veteran is already evaluated as 10 percent 
disabled due to his service-connected residuals of ankle 
fracture, consideration of disability based on arthritis 
would not result in an increased evaluation.  38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5271.  Thus, 
assignment of an additional disability evaluation based on 
arthritis would be in violation of the rule against 
pyramiding.  Separate ratings for arthritis and residuals of 
the left ankle fracture are prohibited because the 
symptomatology of limitation of motion is considered in the 
determination of the moderate disability of the ankle based 
on limitation of motion.  See 38 C.F.R. § 4.14; VAOPGCPREC 
23-97 (July 1, 1997).  Moreover, at the time of the most 
recent VA examination, the examiner found that the veteran 
did not have any problems or difficulties, in any way, with 
his ankle and that the x-rays taken revealed no evidence of 
arthritis in the ankle or subtalar joint.  

ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the left ankle with arthritis is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
